Order, entered on October 4, 1960, limiting the examination of the proponent to a period of three years prior to the execution of the propounded will to the date of decedent’s death, unanimously affirmed, with $20 costs and disbursements to respondent,, without prejudice, however, to an application *746by the contestants for a further examination if, upon completion of the examination ordered, facts and circumstances are advanced indicating the necessity for preliminary inauiry into relevant events antedating the three-year period. Under the circumstances disclosed by the present record, the Surrogate properly exercised his discretion in imposing the time limitation generally followed in these matters. SooJe order on notice fixing date for examination to proceed. Concur — Botein, P. J., Valente, Stevens, Eager and Bergan, JJ.